DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.

Response to Arguments
 	Applicant’s corrections filed 08/23/2022 with respect to claim objections for claim(s) 2-3, 5-6, 20, and 28 made on 06/23/2022 has been considered and the objection to the claims is withdrawn.
	Applicant’s arguments filed 08/23/2022 with respect to claim rejection under 112(b) for claim(s) 3 made on 06/23/2022 has been considered and the claim rejection under 112(b) to the claim is withdrawn.
	Applicant's arguments filed 08/23/2022 with respect to claim(s) 1, 18, and 27 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant’s argument:	Applicant argues on pg. 13 and with respect to amended claims 1, 18, and 27 filed 08/23/2022 the previous 103 rejection made on 06/23/2022 based on previously cited prior references Ryoo et al. (US 2014/0329551 A1) and Kim et al. (US 2015/0271811 A1). 	Particularly, Applicant argues that Ryoo in view of Kim does not teach “wherein the joint PHR includes separate power headroom information associated with beamformed uplink transmission to each of the plurality of TRPs” and “including at least a second uplink transmission to the first TRP and a third uplink transmission to a second TRP of the plurality of TRPs”.	Examiner’s response:	Examiner provides a new 103 rejection based on Ryoo et al. (US 2014/0329551 A1) and Kim et al. (US 2015/0271811 A1) and new reference and Li et al. (US 2019/0281562 A1) for amended claims 1, 18, and 27. Examiner submits that Ryoo discloses “including at least a second uplink transmission to the first TRP and a third uplink transmission to a second TRP of the plurality of TRPs” in Fig. 2 where the UE transmits an SR (=third uplink transmission) to the SeNB_i (=second TRP) at step 236 and an SR (=second uplink transmission) to the MeNB (=first TRP) at step 248. Examiner interprets the limitation to correspond to the transmitting step, i.e., the UE is “transmitting the reporting information…, including at least a second uplink transmission … and a third uplink transmission”. Examiner submits that Li discloses “wherein the joint PHR includes separate power headroom information associated with beamformed uplink transmission to each of the plurality of TRPs” in Fig. 5C, [0159] where the PHR corresponding to the beam level information is using the MAC CE as shown in Fig. 5C which carries PH_TRP1-1 with PH_beam1 and PH_TRP1-2 with PH_beam2 and in Fig. 1, [0096] where the UE uses beams 1 and beam 2 to communicate with TRP1-1 and TRP1-2.

Claim Objections
 	Claim(s) 20 is/are objected to because of the following informalities:  
Claim 20 recites “a second TRP” but it should be “the second TRP” because “a second TRP” is already recited in amended claim 18.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claim(s) 1-3, 5-13, 15-16, 18-22, and 27-30 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claims 1, 18, and 27 recite “transmitting the reporting information comprising the joint PHR…, including at least a second uplink transmission to the first TRP and a third uplink transmission to a second TRP of the plurality of TRPs”. Fig. 4 shows the UE 115-c transmits a joint reporting in the UL transmission 445 but the UE 115-c does not transmit a second and third UL transmissions to the first and second TRPs. Fig. 5 shows the UE 115-d transmits first and second UL transmissions in 545 and 656 but the UE 115-d does not transmit a joint reporting. It appears Applicant is combining the teachings of figures 4 and 5 but there is no support for “transmitting the reporting information comprising the joint PHR…, including at least a second uplink transmission to the first TRP and a third uplink transmission to a second TRP of the plurality of TRPs”. 	Claims 2-3, 5-13, 15-16, 19-22, and 28-30 are rejected based on their dependency to claims 1, 18, or 27.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 18, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 2014/0329551 A1) in view of Kim et al. (US 2015/0271811 A1) and Li et al. (US 2019/0281562 A1).

Regarding claim 1, Ryoo discloses A method for wireless communication at a user equipment (UE) (Fig. 2B: UE 120), comprising:
establishing wireless connections with a plurality of transmission-reception points (TRPs) (Figs. 1, 2B, [0054], [0064]: UE 120 supports dual connectivity and forms wireless links to a MeNB 100 and a SeNB 110-i to 110-k (=plurality of TRPs));
receiving, from a first TRP of the plurality of TRPs, an indication of a plurality of reporting configurations for the UE to use to transmit reporting information for a power headroom report (PHR) associated with the plurality of TRPs (Fig. 2B, [0064]: at step 232, the UE 120 receives from the MeNB 100 (=first TRP) a RRC configuration message (=indication) that includes PHR related control information, such as periodic timer, prohibit timer, and a path loss threshold (=plurality of reporting configurations), for each BS (=plurality of TRPs). [0076]-[0077], table 1: the PHR related control information are used to control PHR reporting (=reporting information for a PHR)); 
receiving a first uplink grant for a first uplink transmission (Fig. 2B, [0068]: at step 250, the UE 120 receives an UL grant with allocated resource from the MeNB 100. Note: the UL grant from the MeNB 100 is equated to the first UL grant because it is the first UL grant transmitted by the MeNB 100; therefore, the UL grant is also for a first UL transmission); and 
transmitting the reporting information comprising the joint PHR via resources allocated by the first uplink grant (Fig. 2B, [0068]-[0069]: at step 252, the UE 120 transmits PHR (=reporting information), i.e., PHR (MeNB, SeNB_i, … SeNB_k) (=joint PHR) via the allocated uplink resource in the UL grant), wherein the joint PHR includes separate power headroom information associated with uplink transmission to each of the plurality of TRPs (Fig. 2B, [0069]: the PHR (MeNB, SeNB_i, … SeNB_k) includes power headroom information for each of the plurality of BS), including at least a second uplink transmission to the first TRP and a third uplink transmission to a second TRP of the plurality of TRPs (Fig. 2: the UE transmits an SR (=third uplink transmission) to the SeNB_i (=second TRP) at step 236 and an SR (=second uplink transmission) to the MeNB (=first TRP) at step 248).
Ryoo does not disclose receiving configuration information that indicates a first reporting configuration of the plurality of reporting configurations, wherein the first reporting configuration indicates that the UE is to provide a joint PHR; and transmitting the PHR (MeNB, SenB_i, … SeNB_k) according to the received configuration information, and wherein the joint PHR includes separate power headroom information associated with beamformed uplink transmission to each of the plurality of TRPs.
However, Kim discloses in Fig. 9 a UE 901, an MeNB 902, and an SeNB 903 exchanging signals, i.e., the UE is receiving configuration information that indicates a first reporting configuration of the plurality of reporting configurations ([0104]-[0106], table 1: UE 901 receives PHR configuration for triggering PHR, such as timer expiry, pathloss, etc., that may be a single trigger or double trigger. [0116], [0126]-[0127], table 2: another PHR configuration (=configuration information) for PHR triggering in dual connectivity (=first reporting configuration) may be used to perform PHR), wherein the first reporting configuration indicates that the UE is to provide a joint PHR ([0126], [0128], table 2: the PHR triggering in dual connectivity indicates whether the triggering is single or double, where double triggering is a PHR scheme in which the UE transmits the PH information for all cell groups to both the eNBs when at least one of the four PHR triggering conditions per cell group is fulfilled, see Fig. 9, [0116]: the UE transmits PHR-mcg + PHR-scg (=joint PHR) according to the double triggering indicated in table 2. [0091]-[0092]: for dual connectivity, the UE uses a new PHR format that includes PH information on all serving cells of the PCG and SCG); and 
transmitting the PHR (MeNB, SenB_i, … SeNB_k) according to the received configuration information (Fig. 9, [0108], [0116]: at step 906, the UE 901 transmits PHR-mcg + PHR-scg in the new PHR format to the MeNB 902 after receiving an UL grant according to the double triggering indicated in table 2. [0116], [0126]: table 2 indicates PHR triggering conditions in the dual connectivity that is used to perform PHR. [0091]-[0092]: for dual connectivity, the UE uses a new PHR format that includes PH information on all serving cells of the PCG and SCG). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to receive PHR configurations, such as table 1 and table 2, where table 2 is used for triggering PHR in dual connectivity, and to transmit PHR-mcg and PHR-scg to the MeNB that sends the UL grant according to the double triggering indicated in table 2 for transmitting PH information for all cell groups to both the eNBs, as taught by Kim.
Doing so provides different PHR schemes, i.e., a second PHR method is a double triggering scheme when any of the PHR triggering condition is fulfilled, the UE is to transmit PH information for all cell groups to both the eNBs (Kim: table 2, [0128], [0131]).
Ryoo in view of Kim does not disclose wherein the joint PHR includes separate power headroom information associated with beamformed uplink transmission to each of the plurality of TRPs.
However, Li discloses in Fig. 1 and [0096] a UE uses different beams to communicate with TRP1-1 (=first TRP) and TRP1-2 (=second TRP) of gNB1 and in Fig. 5A and [0162] the UE sends PHR corresponding to the beam level information to the base station. Li further discloses wherein the joint PHR includes separate power headroom information associated with beamformed uplink transmission to each of the plurality of TRPs (Fig. 5C, [0159]: the PHR corresponding to the beam level information is using the MAC CE as shown in Fig. 5C which carries PH_TRP1-1 with PH_beam1 and PH_TRP1-2 with PH_beam2. Fig. 1, [0096]: UE uses beams 1 and beam 2 to communicate with TRP1-1 and TRP1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to transmit the PHR in a MAC CE format carrying information, such as PH_TRP1-1 with PH_beam1 and PH_TRP1-2 with PH_beam2, as taught by Li.
Doing so allows the PHR corresponding to the beam level information be reported in any combination with a cell-level PHR, a PHR corresponding to TRPG level information, and a PHR corresponding to TRP level information (Li: [0159]).

Regarding claim 27, Ryoo discloses An apparatus for wireless communication at a user equipment (UE) (Fig. 2B: UE 120), comprising:
establish wireless connections with a plurality of transmission-reception points (TRPs) (Figs. 1, 2B, [0054], [0064]: UE 120 supports dual connectivity and forms wireless links to a MeNB 100 and a SeNB 110-i to 110-k (=plurality of TRPs));
receive, from a first TRP of the plurality of TRPs, an indication of a plurality of reporting configurations for the UE to use to transmit reporting information for a power headroom report (PHR) associated with the plurality of TRPs (Fig. 2B, [0064]: at step 232, the UE 120 receives from the MeNB 100 (=first TRP) a RRC configuration message (=indication) that includes PHR related control information, such as periodic timer, prohibit timer, and a path loss threshold (=plurality of reporting configurations), for each BS (=plurality of TRPs). [0076]-[0077], table 1: the PHR related control information are used to control PHR reporting (=reporting information for a PHR)); 
receive a first uplink grant for a first uplink transmission (Fig. 2B, [0068]: at step 250, the UE 120 receives an UL grant with allocated resource from the MeNB 100. Note: the UL grant from the MeNB 100 is equated to the first UL grant because it is the first UL grant transmitted by the MeNB 100; therefore, the UL grant is also for a first UL transmission); and 
transmit the reporting information comprising the joint PHR via resources allocated by the first uplink grant (Fig. 2B, [0068]-[0069]: at step 252, the UE 120 transmits PHR (=reporting information), i.e., PHR (MeNB, SeNB_i, … SeNB_k) (=joint PHR) via the allocated uplink resource in the UL grant), wherein the joint PHR includes separate power headroom information associated with uplink transmission to each of the plurality of TRPs (Fig. 2B, [0069]: the PHR (MeNB, SeNB_i, … SeNB_k) includes power headroom information for each of the plurality of BS), including at least a second uplink transmission to the first TRP and a third uplink transmission to a second TRP of the plurality of TRPs (Fig. 2: the UE transmits an SR (=third uplink transmission) to the SeNB_i (=second TRP) at step 236 and an SR (=second uplink transmission) to the MeNB (=first TRP) at step 248).
Ryoo does not disclose the UE 120 comprises a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive configuration information that indicates a first reporting configuration of the plurality of reporting configurations, wherein the first reporting configuration indicates that the UE is to provide a joint PHR; and transmit the PHR (MeNB, SenB_i, … SeNB_k) according to the received configuration information. 
However, Kim discloses in Fig. 9 a UE 901, an MeNB 902, and an SeNB 903 exchanging signals, i.e., the UE comprises a processor (Fig. 14, [0188]: processor 1410, 1415), memory in electronic communication with the processor ([0041]: computer-readable memory is in communication with the processor); and instructions stored in the memory and executable by the processor to cause the apparatus to ([0041]: the computer-readable memory comprises instructions to be executed by the processor):
receive configuration information that indicates a first reporting configuration of the plurality of reporting configurations ([0104]-[0106], table 1: UE 901 receives PHR configuration for triggering PHR, such as timer expiry, pathloss, etc., that may be a single trigger or double trigger. [0116], [0126]-[0127], table 2: another PHR configuration (=configuration information) for PHR triggering in dual connectivity (=first reporting configuration) may be used to perform PHR), wherein the first reporting configuration indicates that the UE is to provide a joint PHR ([0126], [0128], table 2: the PHR triggering in dual connectivity indicates whether the triggering is single or double, where double triggering is a PHR scheme in which the UE transmits the PH information for all cell groups to both the eNBs when at least one of the four PHR triggering conditions per cell group is fulfilled, see Fig. 9, [0116]: the UE transmits PHR-mcg + PHR-scg (=joint PHR) according to the double triggering indicated in table 2. [0091]-[0092]: for dual connectivity, the UE uses a new PHR format that includes PH information on all serving cells of the PCG and SCG); and 
transmit the PHR (MeNB, SenB_i, … SeNB_k) according to the received configuration information (Fig. 9, [0108], [0116]: at step 906, the UE 901 transmits PHR-mcg + PHR-scg in the new PHR format to the MeNB 902 after receiving an UL grant according to the double triggering indicated in table 2. [0116], [0126]: table 2 indicates PHR triggering conditions in the dual connectivity that is used to perform PHR. [0091]-[0092]: for dual connectivity, the UE uses a new PHR format that includes PH information on all serving cells of the PCG and SCG). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to receive PHR configurations, such as table 1 and table 2, where table 2 is used for triggering PHR in dual connectivity, and to transmit PHR-mcg and PHR-scg to the MeNB that sends the UL grant according to the double triggering indicated in table 2 for transmitting PH information for all cell groups to both the eNBs, as taught by Kim.
Doing so provides different PHR schemes, i.e., a second PHR method is a double triggering scheme when any of the PHR triggering condition is fulfilled, the UE is to transmit PH information for all cell groups to both the eNBs (Kim: table 2, [0128], [0131]).
Ryoo in view of Kim does not disclose wherein the joint PHR includes separate power headroom information associated with beamformed uplink transmission to each of the plurality of TRPs.
However, Li discloses in Fig. 1 and [0096] a UE uses different beams to communicate with TRP1-1 (=first TRP) and TRP1-2 (=second TRP) of gNB1 and in Fig. 5A and [0162] the UE sends PHR corresponding to the beam level information to the base station. Li further discloses wherein the joint PHR includes separate power headroom information associated with beamformed uplink transmission to each of the plurality of TRPs (Fig. 5C, [0159]: the PHR corresponding to the beam level information is using the MAC CE as shown in Fig. 5C which carries PH_TRP1-1 with PH_beam1 and PH_TRP1-2 with PH_beam2. Fig. 1, [0096]: UE uses beams 1 and beam 2 to communicate with TRP1-1 and TRP1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to transmit the PHR in a MAC CE format carrying information, such as PH_TRP1-1 with PH_beam1 and PH_TRP1-2 with PH_beam2, as taught by Li.
Doing so allows the PHR corresponding to the beam level information be reported in any combination with a cell-level PHR, a PHR corresponding to TRPG level information, and a PHR corresponding to TRP level information (Li: [0159]).

Regarding claim 18, Ryoo discloses A method for wireless communication at a first transmission-reception point (TRP) of a plurality of TRPs (Fig. 2B: MeNB 100 (=first TRP) of a plurality of eNBs 100, 110-i … 110-k), comprising:
establishing a first wireless connection with a user equipment (UE) (Figs. 1, 2B, [0054], [0064]: UE 120 supports dual connectivity and forms a first wireless link to the MeNB 100);
identifying that a second TRP of the plurality of TRPs has established a second wireless connection with the UE (Figs. 1, 2B, [0054], [0064]: UE 120 supports dual connectivity and forms a second wireless link to a SeNB 110-i (=second TRP) of the plurality of eNBs 100, 110-i, … 110-k. [0055]: MeNB controls SeNB. [0062]: the MeNB 100 determines that the UE is connected to the SeNB 100 simultaneously);
transmitting, to the UE, an indication of a plurality of available reporting configurations to be used by the UE to transmit reporting information for a power headroom report (PHR) associated with at least one of the first TRP or the second TRP (Fig. 2B, [0064]: at step 232, the UE 120 receives from the MeNB 100 a RRC configuration message (=indication) that includes PHR related control information, such as periodic timer, prohibit timer, and a path loss threshold (=plurality of reporting configurations), for each BS (=at least one of the first TRP or the second TRP). [0076]-[0077], table 1: the PHR related control information are used to control PHR reporting (=reporting information for a PHR)); 
transmitting, to the UE, a first uplink grant for a first uplink transmission by the UE (Fig. 2B, [0068]: at step 250, the UE 120 receives an UL grant with allocated resource from the MeNB 100. Note: the UL grant from the MeNB 100 is equated to the first UL grant because it is the first UL grant transmitted by the MeNB 100; therefore, the UL grant is also for a first UL transmission); and 
receiving reporting information comprising the joint PHR from the UE via resources allocated by the first uplink grant (Fig. 2B, [0068]-[0069]: at step 252, the UE 120 transmits to the MeNB 100 PHR (=reporting information), i.e., PHR (MeNB, SeNB_i, … SeNB_k) (=joint PHR) via the allocated uplink resource in the UL grant), wherein the joint PHR includes separate power headroom information associated with uplink transmission to the first TRP and the second TRP (Fig. 2B, [0069]: the PHR (MeNB, SeNB_i, … SeNB_k) includes power headroom information for each of the plurality of BS), including at least a second uplink transmission to the first TRP and a third uplink transmission to a second TRP of the plurality of TRPs (Fig. 2: the UE transmits an SR (=third uplink transmission) to the SeNB_i (=second TRP) at step 236 and an SR (=second uplink transmission) to the MeNB (=first TRP) at step 248).
Ryoo does not disclose transmitting, to the UE, configuration information that indicates a first reporting configuration of the plurality of available reporting configurations to be used by the UE, wherein the first reporting configuration indicates that the UE is to provide a joint PHR; and receiving the PHR (MeNB, SenB_i, … SeNB_k) responsive at least in part to the transmitted configuration information. 
However, Kim discloses in Fig. 9 a UE 901, an MeNB 902, and an SeNB 903 exchanging signals, i.e., the UE is transmitting, to the UE, configuration information that indicates a first reporting configuration of the plurality of available reporting configurations to be used by the UE ([0104]-[0106], table 1: UE 901 receives PHR configuration for triggering PHR, such as timer expiry, pathloss, etc., that may be a single trigger or double trigger. [0116], [0126]-[0127], table 2: another PHR configuration (=configuration information) for PHR triggering in dual connectivity (=first reporting configuration) may be used to perform PHR), wherein the first reporting configuration indicates that the UE is to provide a joint PHR ([0126], [0128], table 2: the PHR triggering in dual connectivity indicates whether the triggering is single or double, where double triggering is a PHR scheme in which the UE transmits the PH information for all cell groups to both the eNBs when at least one of the four PHR triggering conditions per cell group is fulfilled, see Fig. 9, [0116]: the UE transmits PHR-mcg + PHR-scg (=joint PHR) according to the double triggering indicated in table 2. [0091]-[0092]: for dual connectivity, the UE uses a new PHR format that includes PH information on all serving cells of the PCG and SCG); and 
receiving the PHR (MeNB, SenB_i, … SeNB_k) responsive at least in part to the transmitted configuration information (Fig. 9, [0108], [0116]: at step 906, the UE 901 transmits PHR-mcg + PHR-scg in the new PHR format to the MeNB 902 after receiving an UL grant according to the double triggering indicated in table 2. [0116], [0126]: table 2 indicates PHR triggering conditions in the dual connectivity that is used to perform PHR. [0091]-[0092]: for dual connectivity, the UE uses a new PHR format that includes PH information on all serving cells of the PCG and SCG). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the MeNB 100, as taught by Ryoo, to transmit PHR configurations, such as table 1 and table 2, where table 2 is used for triggering PHR in dual connectivity, and to receive PHR-mcg and PHR-scg from the UE after that sending the UL grant according to the double triggering indicated in table 2 for transmitting PH information for all cell groups to both the eNBs, as taught by Kim.
Doing so provides different PHR schemes, i.e., a second PHR method is a double triggering scheme when any of the PHR triggering condition is fulfilled, the UE is to transmit PH information for all cell groups to both the eNBs (Kim: table 2, [0128], [0131]).
Ryoo in view of Kim does not disclose wherein the joint PHR includes separate power headroom information associated with beamformed uplink transmission to each of the plurality of TRPs.
However, Li discloses in Fig. 1 and [0096] a UE uses different beams to communicate with TRP1-1 (=first TRP) and TRP1-2 (=second TRP) of gNB1 and in Fig. 5A and [0162] the UE sends PHR corresponding to the beam level information to the base station. Li further discloses wherein the joint PHR includes separate power headroom information associated with beamformed uplink transmission to each of the plurality of TRPs (Fig. 5C, [0159]: the PHR corresponding to the beam level information is using the MAC CE as shown in Fig. 5C which carries PH_TRP1-1 with PH_beam1 and PH_TRP1-2 with PH_beam2. Fig. 1, [0096]: UE uses beams 1 and beam 2 to communicate with TRP1-1 and TRP1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to transmit the PHR in a MAC CE format carrying information, such as PH_TRP1-1 with PH_beam1 and PH_TRP1-2 with PH_beam2, as taught by Li.
Doing so allows the PHR corresponding to the beam level information be reported in any combination with a cell-level PHR, a PHR corresponding to TRPG level information, and a PHR corresponding to TRP level information (Li: [0159]).

Regarding claim 22, Ryoo in view of Kim and Li discloses all features of claim 18 as outlined above. 
Ryoo discloses wherein the first TRP provides power headroom information from the joint PHR to the second TRP via a backhaul link (Fig. 2B: MeNB 100 provides PHR (SeNB_i) to SeNB 110-i. [0072]: BSs are interconnected via a backhaul for transmitting PHR).

	Claim(s) 2-3, 19-20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 2014/0329551 A1) in view of Kim et al. (US 2015/0271811 A1), Li et al. (US 2019/0281562 A1), and Sun et al. (US 2014/0269352 A1).

Regarding claim 2, Ryoo in view of Kim and Li discloses all features of claim 1 as outlined above. 
Ryoo in view of Kim and Li does not disclose, but Sun discloses wherein the reporting information includes a single buffer status report (BSR) that is transmitted to the first TRP of the plurality of TRPs for use by two or more TRPs of the plurality of TRPs in scheduling uplink transmissions of the UE (Fig. 9, [0037]: UE transmits BSR1+BSR2 (=single BSR) +data 1 (=scheduling UL transmission) to node 1 (=first TRP) of the plurality of nodes for use by nodes 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to transmit a BSR1+BSR2+data1 to node 1 for use by nodes 1-2, as taught by Sun.
Doing so minimizes the delay of reporting buffer status to a destination node (Sun: [0037]).

Regarding claim 3, Ryoo in view of Kim and Li discloses all features of claim 1 as outlined above. 
Ryoo in view of Kim and Li does not disclose, but Sun discloses receiving the first uplink grant from the first TRP of the plurality of TRPs (Fig. 9, [0037]: UE receives an UL grant 1 from node 1 of the plurality of nodes); and
determining, based at least in part on the first reporting configuration and the first uplink grant being received from the first TRP, to transmit a BSR to the first TRP (Fig. 9, [0037], [0045]: based on node 1 enabling cross-node BSR tx via network configuration (=first reporting configuration) and providing UL grant 1, the UE transmits BSR1+BSR2 to node 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to be enabled for cross-node BSR tx and to receive an UL grant in order to transmit BSR1+BSR2 to node 1, as taught by Sun.
Doing so minimizes the delay of reporting buffer status to a destination node (Sun: [0037]).

Regarding claim 19, Ryoo in view of Kim and Li discloses all features of claim 18 as outlined above. 
While Ryoo discloses in [0062] the MeNB 100 determines that the UE is connected to the SeNB 100 simultaneously, Ryoo in view of Kim and Li does not disclose, but Sun discloses further comprising:
determining, responsive to identifying that the second TRP has established the second wireless connection with the UE, that a backhaul communications link between the first TRP and the second TRP has a latency that exceeds a threshold value ([0003]: multi-stream aggregation (MSA) may also be referred to as dual connectivity, where eNBs are interconnected via a backhaul and provide throughput aggregation technique of MSA under intra-site. [0035], [0045]: under MSA deployment, a primary node (i.e., MeNB) may decide to enable cross-node BSR for the UE so that UL traffic loads of multiple nodes are balanced and based on backhaul latency between the nodes. Last sentence of [0037]: backhaul latency is large, so disabling cross-node BSR transmission is preferred as opposed to the backhaul latency being small so that cross-node BSR transmission is enabled); 
determining that a second reporting configuration of the plurality of available reporting configurations is to be used by the UE based at least in part on the latency exceeding the threshold value, wherein the second reporting configuration provides separate reporting information transmissions for each of the first TRP and the second TRP (Fig. 10, last sentence of [0037]-[0038]: when backhaul latency is large, node 1 determines to configure the UE with a buffer status reporting procedure by disabling cross-node BSR transmission (=second reporting configuration) in step 0. By disabling the cross-node BSR transmission, the UE is to report BSR1 and BSR2 separately to node 1 (=first TRP) and node 2 (=second TRP) in steps 3 and 3b. The other possible procedure is enabling cross-node BSR transmission); and
formatting the configuration information to indicate the second reporting configuration (Fig. 10, [0038]: node 1 configures the UE with a buffer status reporting procedure by disabling cross-node BSR transmission (=second reporting configuration) in step 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the MeNB 100, as taught by Ryoo, to determine whether to disable or enable cross-node BSR transmission, i.e., disable cross-node BSR transmission when the backhaul latency is large so that the UE separately transmits BSRs, and to transmit the disabling cross-node BSR transmission configuration to the UE, as taught by Sun.
Doing so allows the network to enable or disable cross-node BSR transmission based on a preferences depending on whether the backhaul latency is large or small (Sun: [0037], [0045]).

Regarding claim 20, Ryoo in view of Kim and Li discloses all features of claim 18 as outlined above. 
While Ryoo discloses in [0062] the MeNB 100 determines that the UE is connected to the SeNB 100 simultaneously, Ryoo in view of Kim and Li does not disclose, but Sun discloses further comprising:
determining, responsive to identifying that a second TRP has established the second wireless connection with the UE, that a backhaul communications link between the first TRP and the second TRP has a latency that is at or below a threshold value ([0003]: multi-stream aggregation (MSA) may also be referred to as dual connectivity, where eNBs are interconnected via a backhaul and provide throughput aggregation technique of MSA under intra-site. [0035]: under MSA deployment, a primary node (i.e., MeNB) may decide to enable cross-node BSR for the UE so that UL traffic loads of multiple nodes are balanced and based on backhaul latency between the nodes. Second to last sentence of [0037]: backhaul latency is small, so enabling cross-node BSR transmission is preferred as opposed to the backhaul latency being large so that cross-node BSR transmission is disabled);
determining that the first reporting configuration of the plurality of available reporting configurations is to be used by the UE based at least in part on the latency being at or below the threshold value, wherein the first reporting configuration provides joint reporting information for both the first TRP and the second TRP (Fig. 9, [0037]: when backhaul latency is small, node 1 determines to configure the UE with a buffer status reporting procedure by enabling cross-node BSR transmission (=first reporting configuration) in step 0. By enabling the cross-node BSR transmission, the UE is to report BSR1 and BSR2 jointly to node 1 (=first TRP) and node 1 forwards BSR2 to node 2 (=second TRP) in step 3. The other possible procedure is enabling cross-node BSR transmission); and
formatting the configuration information to indicate the first reporting configuration (Fig. 9, [0037]: node 1 configures the UE with a buffer status reporting procedure by enabling cross-node BSR transmission (=first reporting configuration) in step 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the MeNB 100, as taught by Ryoo, to determine whether to disable or enable cross-node BSR transmission, i.e., enable cross-node BSR transmission when the backhaul latency is small so that the UE jointly transmits BSRs, and to transmit the enabling cross-node BSR transmission configuration to the UE, as taught by Sun.
Doing so allows the network to enable or disable cross-node BSR transmission based on a preferences depending on whether the backhaul latency is large or small (Sun: [0037], [0045]).

Regarding claim 28, Ryoo in view of Kim and Li discloses all features of claim 27 as outlined above. 
Ryoo in view of Kim and Li does not disclose, but Sun discloses wherein the reporting information includes a single buffer status report (BSR) that is transmitted to the first TRP of the plurality of TRPs for use by two or more TRPs of the plurality of TRPs in scheduling uplink transmissions of the UE (Fig. 9, [0037]: UE transmits BSR1+BSR2 (=single BSR) +data 1 (=scheduling UL transmission) to node 1 (=first TRP) of the plurality of nodes for use by nodes 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to transmit a BSR1+BSR2+data1 to node 1 for use by nodes 1-2, as taught by Sun.
Doing so minimizes the delay of reporting buffer status to a destination node (Sun: [0037]).

	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 2014/0329551 A1) in view of Kim et al. (US 2015/0271811 A1), Li et al. (US 2019/0281562 A1), and Zhang et al. (US 2015/0327116 A1).

Regarding claim 5, Ryoo in view of Kim and Li discloses all features of claim 1 as outlined above. 
Ryoo in view of Kim and Li does not disclose, but Zhang discloses wherein the first TRP or the second TRP is selected to receive a buffer status report (BSR) based at least in part on an amount of uplink resources allocated in the first uplink grant associated with the first TRP or a second uplink grant associated with the second TRP, or channel conditions between the UE and the first TRP, or channel conditions between the UE and the second TRP, or a modulation and coding scheme (MCS) of each uplink grant, or a combination thereof ([0050]-[0051]: UE selects one base station to receive the BSR based on various criteria, such as a base station having better channel quality, a base station granting UL resources that can accommodate BSR, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to select a base station to receive BSR based on a criteria including a base station having better channel quality or a base station granting UL resources that can accommodate BSR, as taught by Zhang.
Doing so allows the UE to select a base station based on criteria for better traffic loading, channel quality, and granting UL resources that can accommodate BSR with full buffer status information (Zhang: [0051]).

	Claim(s) 6-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 2014/0329551 A1) in view of Kim et al. (US 2015/0271811 A1), Li et al. (US 2019/0281562 A1), and Susitaival et al. (US 2015/0334737 A1).

Regarding claim 6, Ryoo in view of Kim and Li discloses all features of claim 1 as outlined above. 
Ryoo in view of Kim and Li does not disclose, but Susitaival discloses wherein the reporting information includes a first buffer status report (BSR) transmitted to the first TRP of the plurality of TRPs (Fig. 7, [0061]: UE reports BSR to MeNB (=first TRP) of the plurality of eNBs in action 703a), and wherein the method further comprises:
determining to transmit a second BSR to the second TRP of the plurality of TRPs according to a second reporting configuration of the plurality of reporting configurations (Fig. 7, [0057]-[0058]: UE receives multiple BSR configurations including a BSR configuration in action 701b (=second reporting configuration) from SeNB (=second TRP). [0060], [0062], [0083]-[0084]: in actions 702 and 703b, the UE evaluates and monitors a trigger condition and reports the BSR to SeNB based on the threshold Xs for triggering BSR reports to SeNB 13 in the BSR configuration); and
transmitting the second BSR to the second TRP according to the second reporting configuration (Fig. 7, [0058], [0060], [0062], [0083]-[0084]: in action 703b, the UE reports the BSR to the SeNB based on the trigger condition, i.e., the threshold Xs for triggering BSR reports to SeNB 13 in the BSR configuration from the SeNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to receive multiple BSR configurations, to report a BSR to the MeNB, and to determine to transmit a BSR to the SeNB based on a BSR configuration from the SeNB, as taught by Susitaival.
Doing so provides a reconfigurable BSR procedure and a dual connectivity BSR transmission (Susitaival: [0056]).

Regarding claim 7, Ryoo in view of Kim, Li, and Susitaival discloses all features of claim 6 as outlined above. 
Ryoo in view of Kim and Li does not disclose, but Susitaival discloses wherein:
the plurality of reporting configurations comprise separate BSR configurations provided for each of the first TRP and the second TRP that are to be used by the UE for transmission of a corresponding BSR to a corresponding TRP (Fig. 7, [0057]-[0058], [0060]-[0062]: UE receives a plurality of BSR configurations separately from the MeNB and the SeNB in actions 701a-701b that are to be used by the UE to transmit BSR to the corresponding eNBs), and
the first BSR is transmitted to the first TRP based at least in part on a first trigger from the first reporting configuration (Fig. 7, [0057], [0061], [0083]-[0084]: UE transmits the first BSR to the MeNB based on a first BSR trigger of the BSR configuration from the MeNB, i.e., threshold Xm, towards MeNB), and the second BSR is transmitted to the second TRP based at least in part on a second trigger from the second reporting configuration (Fig. 7, [0058], [0062], [0083]-[0084]: UE transmits the second BSR to the SeNB based on a second BSR trigger of the BSR configuration from the SeNB, i.e., threshold Xs, towards SeNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to receive multiple BSR configurations, to report a BSR to the MeNB based on a trigger of the BSR configuration from the MeNB, and to report a BSR to the SeNB based on a trigger of the BSR configuration from the SeNB, as taught by Susitaival.
Doing so provides a reconfigurable BSR procedure and a dual connectivity BSR transmission (Susitaival: [0056]).

Regarding claim 8, Ryoo in view of Kim and Li discloses all features of claim 6 as outlined above. 
Ryoo in view of Kim and Li does not disclose, but Susitaival discloses wherein a buffer status reported in each of the first BSR and the second BSR is a current buffer status of the UE irrespective of uplink data transmissions to one or more other TRPs of the plurality of TRPs (Fig. 7: UE reports first BSR to MeNB and second BSR to SeNB. [0067], [0069]: BSR includes information of buffered bytes (=current buffer status) for certain bearers of certain eNBs and the UE checks and transmits the data amount of these certain bearers towards the certain eNBs. Note: the limitation “irrespective of uplink data transmission to one or more other TRPs of the plurality of TRPs” is taught by Susitaival because the UE does not consider the uplink data transmissions to one or more other TRPs of the plurality of TRPs because the BSR reporting at actions 703a-703b are triggered. The UE considers UL data at step 706a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to report the BSR to the MeNB and the BSR to the SeNB, wherein the BSRs include information of buffered bytes for certain bearers, as taught by Susitaival.
Doing so provides a reconfigurable BSR procedure and a dual connectivity BSR transmission (Susitaival: [0056]).

Regarding claim 13, Ryoo in view of Kim and Li discloses all features of claim 1 as outlined above. 
Ryoo in view of Kim and Li does not disclose, but Susitaival discloses wherein the reporting information further comprises a scheduling request (SR) ([0072]-[0076]: UE transmits reporting information including BSR and SR), and wherein the UE selects the first TRP or the second TRP to which to transmit the reporting information ([0072]-[0076]: UE selects the MeNB and/or the SeNB to transmit the reporting information, such as BSR and SR), and wherein the method further comprises:
determining, based at least in part on the first reporting configuration, to transmit the SR to only the first TRP of the plurality of TRPs or to multiple TRPs of the plurality of TRPs ([0072]-[0076], [0080], [0088]: UE selects the MeNB and/or the SeNB to transmit the reporting information, such as BSR and SR based on one or more predefined rules how BSRs and SRs are transmitted, i.e., SR is preferable only transmitted when BSR is triggered. [0081]-[0087]: the one or more predefined rules include BSR triggering rule in the BSR configuration that are different for each eNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to report the SR to the MeNB and/or SeNB based on the BSR triggering rule in the BSR configuration, as taught by Susitaival.
Doing so solves the question how BSRs and SRs are triggered and transmitted toward which eNBs (Susitaival: [0072]).

	Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 2014/0329551 A1) in view of Kim et al. (US 2015/0271811 A1), Li et al. (US 2019/0281562 A1), Susitaival et al. (US 2015/0334737 A1), Lee et al. (US 2016/0174210 A1) and Murakami et al. (US 2014/0323037 A1).

Regarding claim 9, Ryoo in view of Kim, Li, and Susitaival discloses all features of claim 6 as outlined above. 
Ryoo in view of Kim, Li, and Susitaival does not disclose, but Lee discloses further comprising:
determining a current buffer status of the UE (Fig. 13, [0137]: UE calculates all buffer status of the UE including 1st buffer status to first BS and 2nd buffer status to second BS in step S1303);
identifying a ratio of data transmitted to the first TRP of the plurality of TRPs (Fig. 13, [0144]-[0148]: UE uses a reported offset value in the form of a ratio to update a reported PDCP data transmission ratio. The offset value indicates a ratio of updated transmission ratio of PDCP data transmission to RLC for first BS to current transmission ratio of PDCP data transmitted to RLC for first BS (=first TRP) of the plurality of BSs);
adjusting the current buffer status of the UE based at least in part on the identified ratio to obtain a first adjusted buffer status (Fig. 13, [0144]: UE recalculates all buffer status of the UE including 1st buffer status to first BS and 2nd buffer status to second buffer status based on the updated PDCP data transmission ratio in step S1311); and
reporting the first adjusted buffer status to the first TRP (Fig. 13, [0151]: UE transmits recalculated 1st buffer status to the first BS in step S1315).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to calculate all buffer status of the UE, use a reported offset value to update a PDCP data transmission ratio, recalculate all buffer status of the UE based on the updated PDCP data transmission ratio to obtain a first buffer status to the first BS, and report the recalculated first buffer status to the first BS, as taught by Lee.
Doing so provides a method for adaptively considering, calculating, and reporting updated buffer status for each base station (Lee: [0131], [0135]).
Ryoo in view of Kim, Li, Susitaival, and Lee does not disclose the ratio of data transmitted is relative to a total amount of data transmitted to each of the plurality of TRPs.
However, Murakami discloses the ratio of data transmitted is relative to a total amount of data transmitted to each of the plurality of TRPs (Fig. 2, [0028], [0089]: a routing selecting unit 105 of a wireless communication device performs the disclosure in [0091]: calculating data transmission ratios based on total amount of data transmitted, i.e., the ratio of data transmitted with respect to node A (=first TRP) is R_A=D_A(D_A+D_B+D_C), where D_A is the amount of data transmitted to node A and (D_A+D_B+D_C) is the total amount of data transmitted to all nodes A, B, and C (=each of the plurality of TRPs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to use a reported offset value in the form of a ratio to update a PDCP data transmission ratio indicating transmitted data and to modify the PDCP data transmission ratio indicating transmitted data, as taught by Lee, to be based on the total amount of data transmitted to all nodes, as taught by Murakami.
Doing so allows the UE to calculate the data transmission ratio to each specific node (Murakami: [0091]) and allows the UE to select a specific node when the data transmitted ratio of a specific node is smaller than an operation time ratio of the specific node (Murakami: [0092]-[0093]).

Regarding claim 10, Ryoo in view of Kim, Li, Susitaival, Lee, and Murakami discloses all features of claim 9 as outlined above. 
Ryoo in view of Kim, Li, Susitaival, and Lee does not disclose, but Murakami discloses wherein the identifying the ratio comprises:
estimating the ratio based at least in part on past amounts of data transmitted to the first TRP relative to the total amount of data transmitted to each of the plurality of TRPs (Fig. 2, [0028], [0089]: the routing selecting unit 105 of the wireless communication device performs the disclosure in [0091]: calculating data transmission ratios based on total amount of data transmitted thus far (=past amounts of data transmitted), i.e., the ratio of data transmitted with respect to node A (=first TRP) is R_A=D_A(D_A+D_B+D_C), where D_A is the amount of data transmitted to node A thus far and (D_A+D_B+D_C) is the total amount of data transmitted to all nodes A, B, and C (=each of the plurality of TRPs) thus far).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to use a reported offset value in the form of a ratio to update a PDCP data transmission ratio indicating transmitted data and to modify the PDCP data transmission ratio indicating transmitted data, as taught by Lee, to be based on the amount of data transmitted to node A thus far and the total amount of data transmitted to all nodes thus far, as taught by Murakami.
Doing so allows the UE to calculate the data transmission ratio to each specific node (Murakami: [0091]) and allows the UE to select a specific node when the data transmitted ratio of a specific node is smaller than an operation time ratio of the specific node (Murakami: [0092]-[0093]).

Regarding claim 11, Ryoo in view of Kim, Li, Susitaival, Lee, and Murakami discloses all features of claim 9 as outlined above. 
Ryoo in view of Kim, Li, and Susitaival does not disclose, but Lee discloses wherein the ratio is provided in the first reporting configuration (Fig. 13, [0137]: the PDCP data transmission ratio and offset value are transmitted by the first BS and the UE can use the PDCP data transmission ratio to calculate a first buffer status).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the MeNB 100 sending the RRC configuration message, as taught by Ryoo, to include PDCP data transmission ratio and offset value, as taught by Lee.
Doing so allows the UE to use the PDCP data transmission ratio to calculate a first buffer status for the first BS and a second buffer status for the second BS (Lee: [0137]). 

	Claim(s) 12 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 2014/0329551 A1) in view of Kim et al. (US 2015/0271811 A1), Li et al. (US 2019/0281562 A1), and Babaei et al. (US 2018/0324872 A1).

Regarding claim 12, Ryoo in view of Kim and Li discloses all features of claim 1 as outlined above. 
Ryoo discloses further comprising:
transmitting, prior to transmitting the reporting information, a first scheduling request (SR) to the first TRP of the plurality of TRPs and one or more additional SRs to one or more other TRPs of the plurality of TRPs (Fig. 2B: before transmitting PHR (=reporting information), i.e., PHR (MeNB, SeNB_i, … SeNB_k) in step S252, the UE 120 transmits a SR to the MeNB 100 in step 248 and a SR to the SeNB 110-i in step 236).
While Ryoo discloses in Fig. 2B, [0068] that the SR transmission to the MeNB 100 in step 248 is used to request UL resource allocations from the MeNB 100, and the MeNB 100 providing UL grant in response thereto, Ryoo in view of Kim and Li does not disclose, but Babaei discloses canceling the first SR responsive to the transmitting the reporting information to the first TRP ([0237]: wireless device sends a first SR and a second SR and receives a first grant. The wireless device then cancels the first SR when the wireless device uses the grant for UL transmission (=reporting information) for the first logical channel); and
maintaining the one or more additional SRs of the one or more other TRPs ([0237]: the wireless device keeps the second SR pending of the second logical channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to cancel a first SR and keep a second SR after using the grant for an UL transmission, as taught by Babaei.
Doing so provides an enhanced method to legacy SR/BSR procedures and improve scheduling performance in NR wireless network (Babaei: [0233]).

Regarding claim 29, Ryoo in view of Kim and Li discloses all features of claim 27 as outlined above. 
Ryoo discloses transmit, prior to transmitting the reporting information, a first scheduling request (SR) to the first TRP of the plurality of TRPs and one or more additional SRs to one or more other TRPs of the plurality of TRPs (Fig. 2B: before transmitting PHR (=reporting information), i.e., PHR (MeNB, SeNB_i, … SeNB_k) in step S252, the UE 120 transmits a SR to the MeNB 100 in step 248 and a SR to the SeNB 110-i in step 236).
While Ryoo discloses in Fig. 2B, [0068] that the SR transmission to the MeNB 100 in step 248 is used to request UL resource allocations from the MeNB 100, and the MeNB 100 providing UL grant in response thereto, Ryoo in view of Kim and Li does not disclose, but Babaei discloses cancel the first SR responsive to the transmitting the reporting information to the first TRP ([0237]: wireless device sends a first SR and a second SR and receives a first grant. The wireless device then cancels the first SR when the wireless device uses the grant for UL transmission (=reporting information) for the first logical channel); and
maintain the one or more additional SRs of the one or more other TRPs ([0237]: the wireless device keeps the second SR pending of the second logical channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to cancel a first SR and keep a second SR after using the grant for an UL transmission, as taught by Babaei.
Doing so provides an enhanced method to legacy SR/BSR procedures and improve scheduling performance in NR wireless network (Babaei: [0233]).

	Claim(s) 15-16 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 2014/0329551 A1) in view of Kim et al. (US 2015/0271811 A1), Li et al. (US 2019/0281562 A1), and Löhr et al. (US 2018/0279339 A1).

Regarding claim 15, Ryoo in view of Kim and Li discloses all features of claim 1 as outlined above. 
Ryoo in view of Kim and Li does not disclose, but Löhr discloses wherein the second uplink transmission is a received transmission associated with a second uplink grant received from the first TRP of the plurality of TRPs and the third uplink transmission is a reference transmission associated with the second TRP of the plurality of TRPs ([0052]: the first uplink transmission corresponds to a received first UL grant (=received transmission associated with an uplink grant) from a base station of the first component carrier (=first TRP). [0054]: the second uplink transmission corresponds to a received second UL grant (=reference transmission) from a base station of the second component carrier (=at least one other of the plurality of TRPs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 12, as taught by Ryoo, to transmit a first PHR and a second PHR together in an uplink transmission based on different uplink grants and different PHR reference TTIs, as taught by Löhr.
Doing so allows the UE to send both PHRs on a component carrier with the shortest time period between the corresponding uplink grants and the corresponding PHR reference TTIs (Löhr: [0056]).

Regarding claim 16, Ryoo in view of Kim, Li, and Löhr discloses all features of claim 15 as outlined above. 
Ryoo in view of Kim and Li does not disclose, but Löhr discloses wherein the reference transmission associated with the at least one other of the plurality of TRPs is used for the PHR based on whether a fourth uplink grant is received from an associated TRP of the at least one other of the plurality of TRPs subsequent to a trigger that initiates the PHR ([0054]: the received second UL grant (=reference transmission) is associated with the base station of the second component carrier (=at least one other of the plurality of TRPs) and indicates a received second UL grant in step S580 that is after a PHR trigger for the first and second component carriers in step S520. [0056]: the received first and second UL grants are used by the UE to determine which component carrier to use for sending first PHR and second PHR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 12, as taught by Ryoo, to transmit a first PHR and a second PHR together in an uplink transmission based on different uplink grants and different PHR reference TTIs received from different component carriers after the PHR is triggered for the component carriers, as taught by Löhr.
Doing so allows the UE to send both PHRs on a component carrier with the shortest time period between the corresponding uplink grants and the corresponding PHR reference TTIs (Löhr: [0056]).

Regarding claim 30, Ryoo in view of Kim and Li discloses all features of claim 27 as outlined above. 
Ryoo in view of Kim and Li does not disclose, but Löhr discloses wherein: 
the joint PHR is based at least in part on a received transmission associated with a second uplink grant received from the first TRP of the plurality of TRPs and a reference transmission associated with at least one other of the plurality of TRPs (Fig. 5, [0056]: the UE can transmit first PHR and second PHR (=joint PHR) in a first uplink transmission based on the first uplink transmission being the shortest time period between the first uplink grant and the first PHR reference TTI and the second uplink grant and the second PHR reference TTI. [0052]: the first uplink transmission corresponds to a received first UL grant (=received transmission associated with an uplink grant) from a base station of the first component carrier (=first TRP). [0054]: the second uplink transmission corresponds to a received second UL grant (=reference transmission) from a base station of the second component carrier (=at least one other of the plurality of TRPs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 12, as taught by Ryoo, to transmit a first PHR and a second PHR together in an uplink transmission based on different uplink grants and different PHR reference TTIs, wherein the first PHR and the second PHR are generated for different component carriers belonging to different base stations, as taught by Löhr.
Doing so allows the UE to send both PHRs on a component carrier with the shortest time period between corresponding uplink grants and corresponding PHR reference TTIs (Löhr: [0056]).

	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 2014/0329551 A1) in view of Kim et al. (US 2015/0271811 A1), Li et al. (US 2019/0281562 A1), Lee et al. (US 2016/0174210 A1) and Murakami et al. (US 2014/0323037 A1).

Regarding claim 21, Ryoo in view of Kim and Li discloses all features of claim 18 as outlined above. 
Ryoo in view of Kim and Li does not disclose, but Lee discloses wherein the reporting information provides an adjusted buffer status from a current buffer status of the UE based on a ratio of data transmitted to the first TRP (Fig. 13, [0151]: UE transmits recalculated 1st buffer status (=reporting information provides an adjusted buffer status) to the first BS in step S1315. [0144]-[0148]: UE recalculates all buffer status of the UE including 1st buffer status to first BS and 2nd buffer status to second buffer status (=current buffer status) based on offset value and the updated PDCP data transmission ratio in step S1311. The offset value indicates a ratio of updated transmission ratio of PDCP data transmission to RLC for first BS to current transmission ratio of PDCP data transmitted to RLC for first BS (=first TRP)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to report recalculated 1st buffer status to the first BS by calculating all buffer status of the UE and using a reported offset value to update a PDCP data transmission ratio, as taught by Lee.
Doing so provides a method for adaptively considering, calculating, and reporting updated buffer status for each base station (Lee: [0131], [0135]).
Ryoo in view of Kim, Li, and Lee does not disclose the ratio of data transmitted is relative to a total amount of uplink data transmitted between the UE and the plurality of TRPs.
However, Murakami discloses the ratio of data transmitted is relative to a total amount of uplink data transmitted between the UE and the plurality of TRPs (Fig. 2, [0028], [0089]: a routing selecting unit 105 of a wireless communication device performs the disclosure in [0091]: calculating data transmission ratios based on total amount of data transmitted, i.e., the ratio of data transmitted with respect to node A (=first TRP) is R_A=D_A(D_A+D_B+D_C), where D_A is the amount of data transmitted to node A and (D_A+D_B+D_C) is the total amount of data transmitted to all nodes A, B, and C (=each of the plurality of TRPs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE 120, as taught by Ryoo, to use a reported offset value in the form of a ratio to update a PDCP data transmission ratio indicating transmitted data and to modify the PDCP data transmission ratio indicating transmitted data, as taught by Lee, to be based on the total amount of data transmitted to all nodes, as taught by Murakami.
Doing so allows the UE to calculate the data transmission ratio to each specific node (Murakami: [0091]) and allows the UE to select a specific node when the data transmitted ratio of a specific node is smaller than an operation time ratio of the specific node (Murakami: [0092]-[0093]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/               Examiner, Art Unit 2478